Title: From George Washington to James Duncan, Jr., 5 March 1783
From: Washington, George
To: Duncan, James, Jr.


                        
                            Sir
                            Head Quarters March 5th 1783
                        
                        I have received your Letter of the 3d of this Month.
                        When General Hazen answerd my Letter to him on the subject of your Complaint he preferred no charge against
                            you of any kind but only gave his reasons for arranging the Officers in the manner he had done—& of which you
                            complained.
                        As the Regiment was to be reduced to the same Establishment as the rest of the Army, I did not think proper
                            to make any alterations till that even shou’d take place which will now be very soon and previous to it, a board of
                            Officers shall be assembled to examine and fix your rank as well as that of all the Officers, so that no Injury may be
                            done to any of them in the new Arrangement.
                        Your Complaint of being continued at the block house the whole Winter and without a Subaltern, shall be
                            enquired into when General Hazen comes here which I expect will be in the course of two or three days. I am &c.
                    